Citation Nr: 0639843	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  02-00 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1980 through 
January 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to service connection for a right 
elbow condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current medically diagnosed  
right foot disorder, other than the already service-connected 
right plantar fasciitis.

2.  The veteran does not have a current medically diagnosed 
left foot disorder, other than the already service-connected 
right plantar fasciitis.


CONCLUSION OF LAW

1.  The criteria for service connection for a right foot 
disorder are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303(a) 
(2006).

2.  The criteria for service connection for a left foot 
disorder are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral foot 
pain and stiffness that he contends is bilateral foot 
arthritis that began in service.  To establish service 
connection, the evidence must show (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  
See Pond v. West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. 
§§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In certain circumstances, the 
requirements to establish service connection are relaxed and 
service connection will be presumed. In particular, a chronic 
disease, such as arthritis, will be considered service 
connected, even if not established as incurred in or 
aggravated by service, if it becomes manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The veteran contends that he has arthritis in both feet.  The 
entire record was reviewed and there is no diagnosis of 
arthritis of the feet either during service, or since.  The 
veteran first reported stiffness in his feet during his 
December 1999 separation examination.  He reported a history 
of arthritis, but the examining physician stated in the 
diagnosis section of the report that the veteran "referred 
to" bilateral foot stiffness in the morning that was 
relieved with activity.  No arthritis of the feet or other 
foot disability was diagnosed at that time.

Following service, a February 2000 handwritten note from an 
unknown doctor shows that the veteran's chief complaint was 
joint stiffness in feet, elbows, and hands.  An impression of 
degenerative joint disease was noted.  A May 2000 report from 
Dr. Seshadri, the veteran's private doctor, again shows the 
veteran's complaints of pain and stiffness.  Dr. Seshadri 
referred to it as "generalized stiffness," but did not 
diagnose arthritis or any other foot disorder.  A June 2000 
VA outpatient treatment note shows that the veteran reported 
a history of osteoarthritis, but includes no medical 
diagnosis of arthritis or any other foot disorder.  During 
the November 2002 Board hearing, the veteran confirmed that 
he had received no foot x-rays as of that date.  

Following the hearing, the veteran was afforded a VA 
examination.  The May 2004 VA examination report, however, 
only shows a diagnosis of bilateral plantar fasciitis for 
which the veteran is already service connected.  X-rays taken 
in association with that examination are negative for any 
arthritis of the feet.

The claims folder is essentially devoid of evidence of a 
current foot disability besides plantar fasciitis.  The 
veteran has complained of pain and stiffness  since service, 
but no foot disability has been diagnosed.  Complaints of 
pain alone are not enough to establish service connection.  
There must be competent medical evidence of a current 
disability resulting from that condition or injury.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").  

The only suggestion of arthritis comes from the veteran whose 
statements are not competent evidence of a current arthritis 
diagnosis.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Competent 
medical evidence of a current disability is required for 
service connection.

Because the evidence does not show that the veteran has a 
current foot disability, aside from the already service-
connected plantar fasciitis, service connection is not 
warranted on either a direct or presumptive basis.  The claim 
is denied because the veteran does not meet the first 
requirement for service connection.  

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claims for service connection for 
right and left foot disabilities.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in September 2003 informing him 
of the evidence necessary to establish entitlement to service 
connection.  The veteran was notified of what was necessary 
to establish his claims, what evidence he was expected to 
provide, and what VA would obtain on his behalf.  The letter 
also notified the veteran that it was his responsibility to 
ensure that VA received all records not already in the 
possession of a Federal department or agency.  Thus, the 
September 2003 letter satisfied the requirements of 38 C.F.R. 
§ 3.159(b)(1) (2006).  While the veteran was not informed of 
the type of evidence necessary to establish an effective date 
or a disability rating, as is required under Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006), these issues are moot considering 
the disposition of this issue on the merits.  

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran was afforded a Board hearing in November 
2002 and the transcript from that hearing is in the claims 
folder.  He requested, but then cancelled a second Board 
hearing, so no additional transcript is of record.  The 
veteran was also afforded a VA examination in May 2004.  The 
veteran has not notified VA of any additional available 
relevant records with regard to his claims.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to service connection for a right foot disorder 
is denied.

Entitlement to service connection for a left foot disorder is 
denied.


REMAND

In a June 2000 rating decision, service connection for left 
and right elbow disabilities was denied.  The veteran filed a 
statement construed as a notice of disagreement with the left 
elbow decision in August 2000.  The RO has since granted 
service connection for the left elbow.  See June 2004 rating 
decision.  A letter similar the August 2000 letter was 
submitted in May 2001.  This letter requested service 
connection for the bilateral elbow disabilities.  Since the 
May 2001 letter was filed within one year of the June 2000 
rating decision, and is therefore within the timeframe for a 
notice of disagreement under 38 C.F.R. § 20.302(a), it should 
be construed as a notice of disagreement with the June 2000 
denial of service connection for a right elbow disability.  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
Statement of the Case (SOC) pursuant to 38 C.F.R. § 19.29, 
unless the matter is resolved by granting the benefits sought 
on appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2005).

Because the RO has not granted service connection for a right 
elbow disability and the veteran has not withdrawn that 
appeal, an SOC must be issued.  
See Manlincon v. West, 12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

Furnish an SOC addressing the issue of 
entitlement to service connection for a 
right elbow disability to the veteran and 
his representative and give them the 
opportunity to respond.  The SOC should set 
forth all pertinent laws and regulations, 
and should include a discussion of the 
application of those laws and regulations to 
the evidence.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


